DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10123250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claims 1-2 of the present application are anticipated by claim 1 of the US Patent.
Claim 3 of the present application are anticipated by claim 2 of the US Patent.
Claim 4 of the present application are anticipated by claim 3 of the US Patent.
Claim 5 of the present application are anticipated by claim 4 of the US Patent.
Claim 6 of the present application are anticipated by claim 5 of the US Patent.
Claim 7 of the present application are anticipated by claim 6 of the US Patent.
Claim 8 of the present application are anticipated by claim 7 of the US Patent.
Claim 9 of the present application are anticipated by claim 8 of the US Patent.

Claim 11 of the present application are anticipated by claim 10 of the US Patent.
Claim 12 of the present application are anticipated by claim 11 of the US Patent.
Claim 13 of the present application are anticipated by claim 12 of the US Patent.
Claim 14 of the present application are anticipated by claim 13 of the US Patent.
Claim 15 of the present application are anticipated by claim 14 of the US Patent.
Claim 16 of the present application are anticipated by claim 15 of the US Patent.
Claim 17 of the present application are anticipated by claim 16 of the US Patent.
Claim 18 of the present application are anticipated by claim 17 of the US Patent.
Claim 19 of the present application are anticipated by claim 18 of the US Patent.
Claim 20 of the present application are anticipated by claim 19 of the US Patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10588070 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Claims 1 and 15 of the present application are anticipated by claim 1 of the US Patent.
Claim 2 of the present application are anticipated by claim 2 of the US Patent.
Claim 3 of the present application are anticipated by claim 3 of the US Patent.
Claim 4 of the present application are anticipated by claim 4 of the US Patent.
Claim 5 of the present application are anticipated by claim 5 of the US Patent.
Claim 6 of the present application are anticipated by claim 6 of the US Patent.
Claim 7 of the present application are anticipated by claim 7 of the US Patent.

Claim 9 of the present application are anticipated by claim 9 of the US Patent.
Claim 10 of the present application are anticipated by claim 10 of the US Patent.
Claim 11 of the present application are anticipated by claim 11 of the US Patent.
Claim 12 of the present application are anticipated by claim 12 of the US Patent.
Claim 13 of the present application are anticipated by claim 13 of the US Patent.
Claim 14 of the present application are anticipated by claim 14 of the US Patent.
Claim 16 of the present application are anticipated by claim 15 of the US Patent.
Claim 17 of the present application are anticipated by claim 16 of the US Patent.
Claim 18 of the present application are anticipated by claim 17 of the US Patent.
Claim 19 of the present application are anticipated by claim 18 of the US Patent.
Claim 20 of the present application are anticipated by claim 19 of the US Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mishra et al. (US Publication 2014/0233412 A1).
In regards to claims 1,18 and 20 Mishra teaches, A method, comprising: monitoring, with one or more first sensors, one or more first operational states of each of a plurality of fixed broadband network nodes between a service provider facility and a plurality of network interface devices located at a plurality of service areas and monitoring, with one or more second sensors, one or more second operational states of each of a plurality of wireless network nodes, the plurality of wireless network nodes comprising a plurality of wireless access points and a plurality of wireless endpoint devices, the plurality of wireless endpoint devices being located at the plurality of service areas (see figure 11, steps 1110 and 1140); analyzing, with a computing system, the monitored one or more first operational states of each of the plurality of fixed broadband network nodes and the monitored one or more second operational states of each of the plurality of wireless network nodes (see step 1140 in figure 11 and paragraph 111; see the monitoring of the RSSI and quality levels monitoring); determining, with the computing system, an optimal network pathway from the service provider facility to one or more wireless endpoint devices, through a determined first combination of fixed and wireless network nodes, based at least in part on the analysis of the monitored one or more first operational states and the monitored one or more second operational states, the determined first combination of fixed and wireless network nodes comprising one or more fixed broadband network nodes of the plurality of fixed broadband network nodes and one or more wireless 
In regards to claim 19, Mishra teaches, wherein the apparatus comprises one of a server computer located at the service provider facility, a distributed computing system, at least one of the plurality of fixed broadband network nodes, or at least one of the plurality of wireless network nodes (see paragraph 112).
Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nair et al.(US Publication 2010/0027426 A1).
In regards to claims 1,18 and 20 Nair teaches, A method, comprising: monitoring, with one or more first sensors, one or more first operational states of each of a plurality of fixed broadband network nodes between a service provider facility and a plurality of network interface devices located at a plurality of service areas and monitoring, with one or more second sensors, one or more second operational states of each of a plurality of wireless network nodes, the plurality of wireless network nodes comprising a plurality of wireless access points and a plurality of wireless endpoint devices, the plurality of wireless endpoint devices being located at the plurality of service areas (see paragraph 96 for the fixed DSL network; see figure 3 sensors 302A and 302B; see paragraphs 97-98; Sensor 302A and beacon 312 may comprise any of a wide variety of well-known sensor and beacon types. For example, sensor 302A may comprise a first WiFI device and beacon 312 may comprise a second WiFi device, wherein the first WiFi device is  At step 1508, bandwidth management manager 1320 analyzes the bandwidth status information associated with each sensor in a group of spatially and temporally proximate sensors in the ad hoc network. This group comprises two or more sensors across which bandwidth management manager 1320 can implement a bandwidth and cost management scheme by virtue of their spatial and temporal proximity); determining, with the computing system, an optimal network pathway from the service provider facility to one or more wireless endpoint devices, through a determined first combination of fixed and wireless network nodes, based at least in part on the analysis of the monitored one or more first operational states and the monitored one or more second operational states, the determined first combination of fixed and wireless network nodes comprising one or more fixed broadband network nodes of the plurality of fixed broadband network nodes and one or more wireless network nodes of the plurality of wireless network nodes and establishing, with the computing system, the determined optimal network pathway from the service provider facility to the one or more wireless endpoint devices, through the determined first 
In regards to claim 19, Nair teaches, wherein the apparatus comprises one of a server computer located at the service provider facility, a distributed computing system, at least one of the plurality of fixed broadband network nodes, or at least one of the plurality of wireless network nodes (see paragraph 55; a route can comprise a communication channel with a server via a one or more connections established using one or more bandwidth resources associated with one or more sensors).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY P PATEL/Primary Examiner, Art Unit 2466